El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Se alega en la demanda presentada en este caso que el demandante ejercía el cargo de Secretario del Municipio de Hormigueros y que cumplió fielmente con todas las obliga-ciones del mismo; que teniendo interés dos de los deman-dados en colocar en aquel puesto de secretario a un empleada suyo para substituir al demandante, formularon maliciosa-mente cargos contra dicho demandante en los cuales le acu-saban de mala conducta en el ejercicio de sus funciones; que con motivo de los referidos cargos se siguió un procedimienta ilegal contra él, habiendo sido luego destituido con lo cual se le ocasionó daño. La demanda contenía otras alegaciones menos importantes, pero hemos hecho referencia, sin embargo, a la parte sustancial de la misma. Los demandados formularon excepción previa a la referida demanda que fue declarada con lugar por la corte.
No se ha alegado de modo alguno en la demanda el hecho-de que no fueran ciertos los cargos. Ella más bien sugiere que afirma la conspiración entre dos de los demandados con (los otros que eran miembros del Concejo Municipal de Hormigueros. El demandante sustenta al parecer la teoría de que el mero hecho de haberse presentado los cargos contra él y por virtud de los cuales quedó destituido, constituye conspiración. La ley no se expresa en tal sentido y debe con-firmarse la sentencia apelada.

Confirmada la sentencia apelada.

*123Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Iíutcliiso'n, no formó parte del tribunal en la vista de este caso.